                                     Case 3:20-cv-03792-WHA Document 73 Filed 02/09/21 Page 1 of 22


                            1   Thomas R. Burke (State Bar No. 141930)
                                DAVIS WRIGHT TREMAINE LLP
                            2   505 Montgomery Street, Suite 800
                                San Francisco, California 94111
                            3   Telephone: (415) 276-6500
                                Facsimile: (415) 276-6599
                            4   Email: thomasburke@dwt.com

                            5   Abigail B. Everdell (pro hac vice)
                                DAVIS WRIGHT TREMAINE LLP
                            6   1251 Avenue of the Americas, 21st Floor
                                New York, New York 10020
                            7
                                Telephone: (212) 489-8230
                            8   Facsimile: (212) 489-8340
                                Email: abigaileverdell@dwt.com
                            9
                                Attorneys for Defendants
                     10         Candide Group, LLC and Morgan Simon
                     11
DAVIS WRIGHT TREMAINE LLP




                     12                                 IN THE UNITED STATES DISTRICT COURT
                     13                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
                     14                                         SAN FRANCISCO DIVISION
                     15         CORECIVIC, INC.,                            Case No. 3:20-cv-03792-WHA
                     16                           Plaintiff,                 DEFENDANTS’ STATEMENT OF
                     17                                                      RECENT DECISION IN SUPPORT OF
                                v.                                           THEIR MOTION TO RECOVER
                     18                                                      ATTORNEYS’ FEES AND COSTS
                                CANDIDE GROUP, LLC and MORGAN                [L.R. 7-3(d)(2)]
                                SIMON,
                     19
                                                                             Judge:      Hon. William Alsup
                                                  Defendants.                Date:       February 25, 2021
                     20
                                                                             Time:       8:00 a.m.
                     21                                                      Location:   San Francisco Courthouse
                                                                                         Courtroom 7
                     22

                     23                                                     Action Filed: March 4, 2020

                     24

                     25

                     26

                     27

                     28


                                DEFENDANTS’ STATEMENT OF RECENT DECISION ISO MOTION FOR ATTORNEYS’ FEES AND COSTS
                                Case No. 3:20-cv-03792-WHA
                                    Case 3:20-cv-03792-WHA Document 73 Filed 02/09/21 Page 2 of 22


                             1          On February 5, 2021, Magistrate Judge Goddard of the Federal District Court for the

                             2   Southern District of California issued the attached opinion in Herring Networks, Inc. v. Rachel

                             3   Maddow, et al., No. 19-CV-01713-BAS-AHG (S.D. Cal. Feb. 5, 2021), granting an award of

                             4   attorneys’ fees and costs to the prevailing defendants on an anti-SLAPP motion. The defendants’

                             5   anti-SLAPP Motion in this case had been decided under a Rule 12(b)(6) standard. See Herring

                             6   Networks, Inc. v. Maddow, 445 F. Supp. 3d 1042, 1042 (S.D. Cal. 2020), appeal filed, No. 20-

                             7   55579 (9th Cir. June 3, 2020).

                             8          In the attached fees motion opinion, Magistrate Judge Goddard awarded $247,667.50 in fees

                             9   and costs, “representing 53.5 hours billed by [lead partner] Mr. Boutrous at $1,150 per hour, 19.1
DAVIS WRIGHT TREMAINE LLP




                            10   hours billed by [partner] Mr. Edelman at $1,050 per hour, 130.6 hours billed by [senior associate]

                            11   Mr. Bach at $720 per hour, 127.9 hours billed by [mid-level associate] Ms. Moshell at $470 per

                            12   hour, 15.8 hours billed by [mid-level associate] Mr. Rubin at $470 per hour, 14.9 hours billed by

                            13   [paralegal] Ms. Gadberry at $280 per hour, and 1.3 hours billed by [paralegal] Mr. Amponsah at

                            14   $265 per hour,” plus costs. Opinion at 20.

                            15          This opinion in Herring Networks is relevant to the arguments in Defendants’ Motion to

                            16   Recover Attorneys’ Fees and Costs [Dkt. 69] and Defendants’ Reply in support thereof [Dkt. 72].

                            17

                            18   Dated: February 9, 2021                      Respectfully submitted,
                                                                              DAVIS WRIGHT TREMAINE LLP
                            19                                                THOMAS R. BURKE
                            20                                                ABIGAIL B. EVERDELL

                            21
                                                                              By: /s/ Thomas R. Burke
                            22                                                    THOMAS R. BURKE

                            23                                                Attorneys for Defendants Candide Group, LLC
                                                                              and Morgan Simon
                            24

                            25

                            26

                            27

                            28
                                                                                  1
                                 DEFENDANTS’ STATEMENT OF RECENT DECISION ISO MOTION FOR ATTORNEYS’ FEES AND COSTS
                                 Case No. 3:20-cv-03792-WHA
            Case 3:20-cv-03792-WHA Document 73 Filed 02/09/21 Page 3 of 22

     Case 3:19-cv-01713-BAS-AHG Document 40 Filed 02/05/21 PageID.1037 Page 1 of 20

 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     HERRING NETWORKS, INC.,                           Case No.: 3:19-cv-1713-BAS-AHG
12                                      Plaintiff,
                                                         ORDER GRANTING IN PART AND
13     v.                                                DENYING IN PART DEFENDANTS’
                                                         MOTION FOR ATTORNEY FEES
14     RACHEL MADDOW, et al.,
                                                         AND COSTS
15                                   Defendants.
                                                         [ECF No. 35]
16
17
              Before the Court is Defendants’ Motion for Attorney Fees and Costs. ECF No. 35.
18
      This matter was referred to the undersigned by District Judge Cynthia Bashant. ECF No. 30
19
      at 16. For the reasons set forth below, the Court GRANTS IN PART and DENIES IN
20
      PART Defendants’ motion.
21
      I.      BACKGROUND
22
              Plaintiff Herring Networks, Inc. (“Plaintiff”) filed a complaint for defamation
23
      against Defendants Rachel Maddow, Comcast Corporation, NBCUniversal Media, LLC,
24
      and MSNBC Cable LLC (collectively, “Defendants”). ECF No. 1. Plaintiff’s claim
25
      stemmed from a statement Rachel Maddow made on The Rachel Maddow Show on
26
      MSNBC. Id. Soon after Plaintiff filed suit, Defendants filed a special motion to strike
27
      pursuant to California Code of Civil Procedure § 425.16, commonly known as the Anti-
28
      Strategic Lawsuits Against Public Participation (“anti-SLAPP”) law. ECF No. 18. After
      considering the parties’ arguments, the Court found that “the contested statement is an
                                                     1
                                                                             3:19-cv-1713-BAS-AHG
            Case 3:20-cv-03792-WHA Document 73 Filed 02/09/21 Page 4 of 22

     Case 3:19-cv-01713-BAS-AHG Document 40 Filed 02/05/21 PageID.1038 Page 2 of 20

 1    opinion that cannot serve as the basis for a defamation claim” and granted Defendants’
 2    special motion to strike. ECF No. 30 at 16. Because the Court granted the anti-SLAPP
 3    motion, Defendants were permitted to file a motion for attorney fees and costs. Id. (citing
 4    CAL. CIV. PROC. CODE § 425.16(c)(1)). After Defendants filed their motion for attorney
 5    fees and costs (ECF No. 35), the Court set a briefing schedule. ECF No. 36. Plaintiff timely
 6    filed its opposition brief, and Defendants timely filed their reply brief. ECF Nos. 37, 38.
 7    Plaintiff also filed objections to evidence submitted in Defendants’ motion and reply brief.
 8    ECF Nos. 37-4, 39. This Order follows.
 9    II.     LEGAL STANDARD
10            Under California’s anti-SLAPP statute, “a prevailing defendant on a special motion
11    to strike shall be entitled to recover his or her attorney[] fees and costs.” CAL. CIV. PROC.
12    CODE § 425.16(c)(1). Under the anti-SLAPP statute, an award of attorney fees to a
13    prevailing defendant is mandatory. Ketchum v. Moses, 17 P.3d 735, 741 (Cal. 2001);
14    Christian Research Inst. v. Alnor, 81 Cal. Rptr. 3d 866, 871 (Ct. App. 2008). The anti-
15    SLAPP statute is “intended to compensate a defendant for the expense of responding to a
16    SLAPP suit. To this end, the provision is broadly construed so as to effectuate the
17    legislative purpose of reimbursing the prevailing defendant for expenses incurred in
18    extracting herself from a baseless lawsuit.” Graham-Sult v. Clainos, 756 F.3d 724, 752
19    (9th Cir. 2014) (quoting Wanland v. Law Offices of Mastagni, Holstedt & Chiurazzi, 45
20    Cal. Rptr. 3d 633, 637 (Ct. App. 2006)).
21            To determine a reasonable attorney fee award for an anti-SLAPP motion, the
22    California Supreme Court has found that “the lodestar adjustment approach should be
23    applied.” Ketchum, 17 P.3d at 744. For the lodestar approach, the Court begins by
24    “multiplying the number of hours reasonably spent on the litigation by a reasonable hourly
25    rate.” McCown v. City of Fontana, 565 F.3d 1097, 1102 (9th Cir. 2009) (citing Hensley v.
26    Eckerhart, 461 U.S. 424, 433 (1983)).
27            The party seeking attorney fees and costs carries the initial burden of production to
28    establish the reasonableness of the requested fee. United States v. $28,000.00 in U.S.
      Currency, 802 F.3d 1100, 1105 (9th Cir. 2015) (citing Blum v. Stenson, 465 U.S. 886, 895

                                                    2
                                                                                3:19-cv-1713-BAS-AHG
             Case 3:20-cv-03792-WHA Document 73 Filed 02/09/21 Page 5 of 22

     Case 3:19-cv-01713-BAS-AHG Document 40 Filed 02/05/21 PageID.1039 Page 3 of 20

 1    n.11 (1984) and Camacho v. Bridgeport Fin., Inc., 523 F.3d 973, 980 (9th Cir. 2008)). “To
 2    inform and assist the court in the exercise of its discretion, the burden is on the fee applicant
 3    to produce satisfactory evidence—in addition to the attorney’s own affidavits—that the
 4    requested rates are in line with those prevailing in the community for similar services by
 5    lawyers of reasonably comparable skill, experience and reputation.” Blum, 465 U.S. at 896
 6    n.11. Once the applicant meets its burden of production, the court then determines whether
 7    the fee is reasonable. $28,000.00 in U.S. Currency, 802 F.3d at 1105 (citing Blum, 465 U.S.
 8    at 895 n.11 and Camacho, 523 F.3d at 980). A court has broad discretion in determining
 9    what is reasonable. See Metabolife Int’l, Inc. v. Wornick, 213 F. Supp. 2d 1220, 1222 (S.D.
10    Cal. 2002); see, e.g., Garrison v. Ringgold, No. 19cv244-GPC-RBB, 2019 WL 5684401,
11    at *3 (S.D. Cal. Nov. 1, 2019) (explaining that the “court has wide discretion in determining
12    the reasonableness of attorney[] fees.”) (citing Gates v. Deukmejian, 987 F.2d 1392, 1398
13    (9th Cir. 1992)).
14    III.    DISCUSSION
15            In the instant case, Defendants request an award of attorney fees in the amount of
16    $347,244, based on 384.28 hours incurred in the process of strategizing, researching, and
17    briefing the anti-SLAPP motion, and the fee motion. ECF No. 38 at 3–5; see ECF No.
18    35-1 at 13–14.1 Additionally, Defendants request costs in the amount of $10,724.36. ECF
19    No. 38 at 6–7. Plaintiff counters that the Court should substantially reduce the fees to
20    $84,995.80. ECF No. 37 at 6, 18. Plaintiff does not contend that Defendants’ requested
21    costs should be reduced. Compare ECF No. 35-2 at 26 (Defendants initially requested
22    $9,706.28 in costs) with ECF No. 37 at 17 (Plaintiffs listed $9,706.28 as a “reasonable []
23    rate” for initial costs).
24            A.    Evidentiary Objections
25            As a preliminary matter, the Court considers Plaintiff’s evidentiary objections. First,
26    Plaintiff objects to various statements made within the Edelman declaration in support of
27
28
      1
       Due to discrepancies between original and imprinted page numbers, page numbers for
      docketed materials cited in this Order refer to those imprinted by the Court’s electronic
      case filing system.
                                                     3
                                                                                   3:19-cv-1713-BAS-AHG
          Case 3:20-cv-03792-WHA Document 73 Filed 02/09/21 Page 6 of 22

     Case 3:19-cv-01713-BAS-AHG Document 40 Filed 02/05/21 PageID.1040 Page 4 of 20

 1    Defendants’ attorney fees motion. ECF No. 37-4 (citing ECF No. 35-2). Second, Plaintiff
 2    objects to evidence included in Defendants’ reply brief. ECF No. 39. The Court will
 3    address these objections in turn.
 4                 1.    Objections to the Declaration of Scott A. Edelman in support of
 5                       Defendants’ Motion for Attorney Fees and Costs
 6          Plaintiff objects to fifteen statements in the Edelman declaration. ECF No. 37-4 at
 7    2–9. A few examples of Mr. Edelman’s statements at issue include his representations that
 8    “[s]ubstantial efforts went into the preparation of this dispositive motion;” “Defendants’
 9    counsel also researched the case law surrounding substantially true speech;” “Gibson Dunn
10    was retained on a modified contingency fee basis NBCU agreed to pay Defendants’ counsel
11    a rate of $100,000 for the filing and argument on the Anti-SLAPP Motion;” and “[b]ased
12    on my reading of the relevant case law, fee applications submitted in other district courts
13    in California, and my overall familiarity with rates charged by my firm’s competitors, it is
14    my understanding that these rates are comparable to the rates charged by peer firms and
15    attorneys with similar skill and experience.” Id. (quoting ECF No. 35-2). Plaintiff’s
16    objections are based on a range of evidentiary principles, such as hearsay, relevance,
17    vagueness, lack of foundation, speculation, lack of authentication, improper legal
18    conclusions, and unfair prejudice outweighing probative value. ECF No. 37-4 at 2–9.
19    Defendants contend that Plaintiff’s objections lack merit and are “nothing more than a
20    collateral” attack on Defendants’ motion. ECF No. 38 at 5 n.3. Defendants argue that the
21    facts and observations set forth in the Edelman declaration are based on his personal
22    knowledge and experience, and relate directly to their motion. Id.
23          Plaintiff’s objections are largely boilerplate objections that cite to evidentiary rules
24    without analysis. See, e.g., Obesity Research Inst., LLC v. Fiber Research Int’l, LLC, 310
25    F. Supp. 3d 1089, 1107 (S.D. Cal. 2018). Plaintiff’s objections based on lack of personal
26    knowledge, lack of foundation, improper opinion, and hearsay are overruled. There is no
27    information to contradict Mr. Edelman’s testimony that the statements in his declaration
28    are within his personal knowledge and based on his review of the business records in this
      case. See Makaeff v. Trump Univ., LLC, No. 10cv940-GPC, 2015 WL 1579000, at *2–*3,

                                                    4
                                                                                3:19-cv-1713-BAS-AHG
           Case 3:20-cv-03792-WHA Document 73 Filed 02/09/21 Page 7 of 22

     Case 3:19-cv-01713-BAS-AHG Document 40 Filed 02/05/21 PageID.1041 Page 5 of 20

 1    *4 n.5 (S.D. Cal. April 9, 2015) (overruling similar objections); Banga v. First USA, NA,
 2    29 F. Supp. 3d 1270, 1275 n.2 (N.D. Cal. 2014) (“personal knowledge can come from the
 3    review of the contents of business records and an affiant may testify to acts that she did not
 4    personally observe but which have been described in business records”).
 5           As for the remaining objections, “[t]he Court notes the objections. To the extent that
 6    the evidence is proper under the Federal Rules of Evidence, the Court considered the
 7    evidence. To the extent the evidence is not proper, the Court did not consider it.” Makaeff,
 8    2015 WL 1579000, at *4 n.5.
 9                  2.    Objections to Defendants’ Reply Brief
10           Plaintiff also objects to evidence included in Defendants’ reply brief, specifically
11    Defendants’ submission of a 2014 motion for attorney fees filed by Plaintiff’s counsel,
12    Miller Barondess LLP, in Margosian v. Bank of the West. ECF No. 39 at 2 (citing ECF No.
13    38-3). Since reply briefs are limited to matters raised by the opposition or unforeseen at the
14    time of the original motion, Plaintiff argues that it was improper for Defendants to submit
15    the Margosian fee application for the first time with its reply. ECF No. 39 at 2.
16           The remainder of Plaintiff’s objection contains unauthorized argument,
17    distinguishing Margosian to undermine Defendants’ fee application in the instant case by
18    noting the differences in procedural posture, hourly rates, and staffing levels. ECF No. 39
19    at 2–3. Although the Court would normally consider striking information from a reply that
20    raises new evidence or argument, it will not do so here. Plaintiff is not prejudiced by
21    Defendants’ reference to the Margosian fee application, since the Court will also consider
22    the arguments presented by Plaintiff in its objections, which are in effect an unauthorized
23    sur-reply.2
24    //
25
26
      2
        The practical effect of this is minimal, since the Margosian fee application is entitled to
27
      little weight. The Margosian fee application is from a state court within the Eastern District
28    of California, outside the relevant community for attorney rates, and the court’s ruling on
      the motion offers no analysis of the court’s reasoning. See Margosian v. Bushell, No. 10-
      VCU-238202, 2014 WL 12650875, at *5 (Cal. Super. Ct. Oct. 24, 2014).
                                                    5
                                                                                 3:19-cv-1713-BAS-AHG
            Case 3:20-cv-03792-WHA Document 73 Filed 02/09/21 Page 8 of 22

     Case 3:19-cv-01713-BAS-AHG Document 40 Filed 02/05/21 PageID.1042 Page 6 of 20

 1          B.     Parties’ Positions Regarding Attorney Fees
 2          In their motion, Defendants seek fees for 384.283 hours of work, and contend that
 3    the number of hours are reasonable because they are related to briefing the anti-SLAPP
 4    motion, responding to Plaintiff’s motion to supplement the record, or briefing the instant
 5    attorney fees motion and reply brief. ECF No. 35-1 at 13–14; ECF No. 38 at 3. Defendants
 6    seek hourly rates ranging from $1,335 to $1,525 per hour for partners, $625 to $960 per
 7    hour for associates, $460 per hour for paralegals, and $270 for researchers. ECF No. 35-2
 8    at 5–6. Defendants contend that these billing rates are reasonable by touting the experience
 9    of their staff and comparing their rates with fee awards in multiple cases in the Central
10    District and Northern District of California. ECF No. 35-1 at 17–18. In support of their
11    motion, Defendants provided a declaration from Mr. Edelman itemizing time spent on each
12    task and amount spent on each cost (ECF No. 35-2); biographies of the partners, senior
13    associate, and mid-level associates who worked on the case (ECF Nos. 35-3, 35-4, 35-5,
14    35-6, 35-7); the transcript of the oral argument on the anti-SLAPP motion (ECF No.
15    35-8); an April 2020 Northern District bankruptcy court attorney fee application from
16    another law firm with similar billing rates (ECF No. 35-9); and excerpts from the 2020 and
17    2018 Thomson Reuters Public Rates Reports (ECF Nos. 35-10, 35-11).
18          As for Defendants’ hourly rate, Plaintiff argues that Defendants are not relying on
19    the “relevant community,” the district in which the lawsuit is pending, which is the
20    Southern District of California. Plaintiff notes that the reasonable rates in the Southern
21    District are much lower than the examples used by Defendants from the Central District or
22    Northern District. ECF No. 37 at 5–6, 9–11. Thus, Plaintiff requests that the Court reduce
23    the recoverable hourly rates to $535 for partners, $300 for senior associates, and $260 for
24    junior associates. Id. at 11–12. As for Defendants’ request for paralegal and researcher fees,
25    Plaintiff argues that Defendants failed to meet their burden of establishing prevailing rates,
26    and thus those should be eliminated. Id. at 12–13.
27
28
      3
        355.5 hours relate to briefing the anti-SLAPP motion or responding to Plaintiff’s motion
      to supplement the record, and 28.78 hours relate to briefing the instant attorney fees motion
      and reply brief. ECF No. 38 at 3.
                                                    6
                                                                                 3:19-cv-1713-BAS-AHG
          Case 3:20-cv-03792-WHA Document 73 Filed 02/09/21 Page 9 of 22

     Case 3:19-cv-01713-BAS-AHG Document 40 Filed 02/05/21 PageID.1043 Page 7 of 20

 1          As for Defendants’ hours worked, Plaintiff argues that they are excessive relative to
 2    the procedural posture of the case. ECF No. 37 at 13. Plaintiff also argues that many of the
 3    hours worked are duplicative, noting that junior associates’ work was revised by a senior
 4    associate and then again by two partners. Id. at 14–15. Plaintiff submits that only one of
 5    the partners’ hours should be considered, and that the remaining hours should be subject to
 6    a 10% reduction. Id. at 15. Plaintiff also argues that certain categories of work performed
 7    were not related to the anti-SLAPP motion or were ministerial, and requests that those
 8    thirteen hours be deducted. Id. at 15–16. Plaintiff’s proposed final recoverable amount is
 9    $84,995.80. Id. at 18.
10          Defendants respond that although the Southern District is the focus for the
11    reasonable rate inquiry, the Court should consider attorney rates and fee approvals from
12    neighboring districts. ECF No. 38 at 7. Defendants also included numerous cases from the
13    Southern District to support their fees. Id. at 7–9. Defendants contend that their paralegal
14    and researcher rates are reasonable because a court has approved similar rates for the same
15    paralegal and researcher in another case. Id. at 8–9. As for the hours worked, Defendants
16    respond that the entire lawsuit is the subject of the anti-SLAPP motion and thus all attorney
17    fees expended in the case are recoverable. Id. at 3. Defendants further respond that their
18    team structure was reasonable, and that junior attorneys always spend substantial time
19    researching and writing, and more senior attorneys then write, revise, and fine-tune
20    arguments. Id. at 5. Defendants also reiterate their detailed time entries and argue that
21    counsel did not overlap by researching the same issues or cases. Id. Additionally, upon
22    completing the briefing on the attorney fees motion, Defendants included the time entries
23    for preparation of the motion and reply brief, which brings the updated total requested to
24    384.28 hours and $347,244.00. Id.
25          C.     Reasonable Attorney Fees
26          “When the district court makes its award, it must explain how it came up with the
27    amount. The explanation need not be elaborate, but it must be comprehensible.” Moreno
28    v. City of Sacramento, 534 F.3d 1106, 1111 (9th Cir. 2008). To determine a reasonable
      attorney fee award under the lodestar approach, the Court first considers whether the hourly

                                                   7
                                                                                3:19-cv-1713-BAS-AHG
         Case 3:20-cv-03792-WHA Document 73 Filed 02/09/21 Page 10 of 22

     Case 3:19-cv-01713-BAS-AHG Document 40 Filed 02/05/21 PageID.1044 Page 8 of 20

 1    rates and number of hours expended are both reasonable.
 2                 1.     Reasonable Hourly Rates
 3          To determine the reasonable hourly rate, the Court looks to the “rate prevailing in
 4    the community for similar work performed by attorneys of comparable skill, experience,
 5    and reputation.” Camacho, 523 F.3d at 979 (internal quotation marks and citation omitted).
 6    The burden is on the party requesting attorney fees to produce “satisfactory evidence, in
 7    addition to the affidavits of its counsel, that the requested rates are in line with those
 8    prevailing in the community for similar services of lawyers of reasonably comparable skill
 9    and reputation.” Jordan v. Multnomah County, 815 F.2d 1258, 1263 (9th Cir. 1987); see
10    Roberts v. City & County of Honolulu, 938 F.3d 1020, 1025 (9th Cir. 2019) (“It is the
11    responsibility of the attorney seeking fees to submit evidence to support the requested
12    hourly rate”). Evidence that the Court should consider includes “[a]ffidavits of the
13    [movant’s] attorney and other attorneys regarding prevailing fees in the community, and
14    rate determinations in other cases, particularly those setting a rate for the [movant’s]
15    attorney.” United Steelworkers of Am. v. Phelps Dodge Corp., 896 F.2d 403, 407 (9th Cir.
16    1990). A court can consider other factors, including its own knowledge of the relevant legal
17    market, the complexity of the legal issues at stake, and the reputation and experience of
18    counsel. See FlowRider Surf, Ltd. v. Pac. Surf Designs, Inc., No. 15cv1879-BEN-BLM,
19    2020 WL 5645331, at *3–*4 (S.D. Cal. Sept. 21, 2020); 569 E. Cnty. Boulevard LLC v.
20    Backcountry Against the Dump, Inc., 212 Cal. Rptr. 3d 304, 314 (Ct. App. 2016).
21          The parties disagree as to the relevant legal community for setting a reasonable rate
22    in this case. Generally, the relevant community is the forum in which the district court sits.
23    Barjon v. Dalton, 132 F.3d 496, 500 (9th Cir. 1997) (citing Davis v. Mason County, 927
24    F.2d 1473, 1488 (9th Cir. 1991)). Rates outside the forum may be used “if local counsel
25    was unavailable, either because they are unwilling or unable to perform because they lack
26    the degree of experience, expertise, or specialization required to handle properly the case.”
27    Gates, 987 F.2d at 1405. Plaintiff argues that the Southern District of California is the
28    relevant community. ECF No. 37 at 9–11. Defendants do not dispute that “the Southern
      District of California is the focus of the reasonable rate inquiry,” but they also point out

                                                    8
                                                                                 3:19-cv-1713-BAS-AHG
          Case 3:20-cv-03792-WHA Document 73 Filed 02/09/21 Page 11 of 22

     Case 3:19-cv-01713-BAS-AHG Document 40 Filed 02/05/21 PageID.1045 Page 9 of 20

 1    that courts within the Southern District have relied on cases from the Central and Northern
 2    Districts to establish a reasonable rate within this district. ECF No. 38 at 7.
 3          The Court finds that the relevant community is the Southern District of California.
 4    Camacho, 523 F.3d at 979. Although the Southern District is the Court’s primary focus,
 5    the Court will consider rates for similar work in neighboring and nearby districts, albeit
 6    they will be accorded minimal weight. See, e.g., Smith v. Aetna Life Ins. Co., No.
 7    18cv1463-JLS-WVG, 2020 WL 6055147, at *6 (S.D. Cal. Oct. 14, 2020) (explaining that
 8    “Plaintiff also cites to numerous other cases in which courts have approved similar rates as
 9    reasonable, although these all appear to be cases in the Northern and Central Districts of
10    California. [] However, ‘the relevant community is the Southern District of California
11    because it is the forum in which the district court sits.’ [] Accordingly, the Court accords
12    minimal weight to these authorities from outside the Southern District of California”);
13    Brighton Collectibles, Inc. v. RK Tex. Leather Mfg., No. 10cv419-GPC-WVG, 2014 WL
14    5438532, at *4 n.5 (S.D. Cal. Oct. 24, 2014) (noting that “Plaintiff also presents attorney
15    fee awards in other districts in California; however, those cases are not considered the
16    relevant community for purposes of a reasonable hourly rate and not helpful to the Court”);
17    Hartless v. Clorox Co., 273 F.R.D. 630, 644 (S.D. Cal. 2011) (considering rates from the
18    Central and Northern Districts, but relying on the Court’s “familiarity with the rates
19    charged by other firms in the San Diego area”); Deanda v. Savings Investment, Inc., No.
20    05cv0139-DMS-RBB, 2006 WL 8443522, at *4 (S.D. Cal. June 8, 2006) (reducing
21    attorney’s rate based on his approved rate in the Central District).
22                        a.     Attorneys
23          Defendants seek hourly rates for Theodore J. Boutrous, Jr., a partner at Gibson Dunn,
24    who charged $1,450 for 2019 and $1,525 for 2020.4 ECF No. 35-1 at 16. Mr. Boutrous has
25
26
27    4
       As a preliminary matter, just because an attorney charges clients a certain amount does
28    not conclusively make that amount the prevailing market rate—i.e., an attorney’s usual
      hourly rate is relevant, but not determinative, evidence of the prevailing market rate. See
      Carson v. Billings Police Dep’t, 470 F.3d 889, 892 (9th Cir. 2006).
                                                    9
                                                                                 3:19-cv-1713-BAS-AHG
        Case 3:20-cv-03792-WHA Document 73 Filed 02/09/21 Page 12 of 22

 Case 3:19-cv-01713-BAS-AHG Document 40 Filed 02/05/21 PageID.1046 Page 10 of 20

 1   over 30 years of legal experience and has received numerous awards for his work as a First
 2   Amendment attorney. ECF No. 35-1 at 16. Defendants seek hourly rates for
 3   Scott A. Edelman, a partner at Gibson Dunn, of $1,335 for 2019 and $1,395 for 2020. ECF
 4   No. 35-1 at 16. Mr. Edelman has over 30 years of experience, and has received numerous
 5   awards for his work as a media and entertainment attorney. Id. Defendants seek hourly
 6   rates for Nathaniel L. Bach, a senior associate at Gibson Dunn, of $915 for 2019 and $960
 7   for 2020. Id. Mr. Bach has over ten years of legal experience working as a media and
 8   entertainment litigator. Id. Defendants seek hourly rates for Marissa B. Moshell, a mid-
 9   level associate at Gibson Dunn, of $625 for 2019 and $740 for 2020. Id. at 17. Ms. Moshell
10   has three years of legal experience, working on a variety of commercial disputes, including
11   First Amendment, anti-SLAPP, and other media and entertainment actions. Id. Defendants
12   seek an hourly rate for Daniel Rubin, a mid-level associate at Gibson Dunn, of $625 for
13   2019. Id. Mr. Rubin has three years of legal experience as a general commercial litigator,
14   including experience with media and entertainment disputes. Id.
15         To support these rates, Defendants rely principally on court-approved hourly rates
16   in the Central and Northern Districts. See ECF No. 35-1 at 17–18. One of the cases cited
17   from the Central District involved attorneys from Gibson Dunn. See ScripsAmerica, Inc. v.
18   Ironridge Global LLC, No. CV14-03962-SJO-AGRx, 2016 WL 6871280, at *4–*5 (C.D.
19   Cal. Jan. 12, 2016). Defendants also provided a recent fee application from the PG&E
20   bankruptcy case in the Northern District, where the attorneys sought similar rates. ECF No.
21   35-1 at 18 (referring to ECF No. 35-9). Additionally, Defendants provided the Public Rates
22   Report issued by Thomson Reuters in 2020 (“2020 Rates Report”), which includes rates
23   from the Central and Northern Districts, and the Public Rates Report issued by Thomson
24   Reuters in 2018 (“2018 Rates Report”), which includes rates from the Central, Eastern,
25   Northern, and Southern Districts. ECF No. 35-1 at 18; ECF No. 35-2 at 7 (referring to ECF
26   Nos. 35-10, 35-11). In their reply brief, Defendants cited five cases from the Southern
27   District that approved a range of $622 to $943. ECF No. 38 at 7–8.
28         Plaintiff responds that these billing rates are excessive, and that Mr. Boutrous and
     Mr. Edelman should instead rate $525, Mr. Bach should instead rate $300, and Ms. Moshell

                                                 10
                                                                             3:19-cv-1713-BAS-AHG
        Case 3:20-cv-03792-WHA Document 73 Filed 02/09/21 Page 13 of 22

 Case 3:19-cv-01713-BAS-AHG Document 40 Filed 02/05/21 PageID.1047 Page 11 of 20

 1   and Mr. Rubin should instead rate $260. ECF No. 37 at 9–11. Plaintiff focused much of its
 2   argument on Defendants’ lack of support from the Southern District as the relevant
 3   community, and presented four cases from the Southern District that purport to illustrate
 4   the district’s lower rates. Id. at 11. Plaintiff also listed figures from Defendants’ 2018 Rate
 5   Report, which showed lower rates in the Southern District than those requested by
 6   Defendants. Id. at 10.
 7         For the most part, the Court does not find the cases that Defendants rely on from the
 8   Central and Northern Districts to be persuasive. They are outside the relevant community,
 9   and the subject matter and complexity of the cases are not analogous. Although it is from
10   the Central District, the Court finds that ScripsAmerica, a 2016 case from the Central
11   District that analyzed the rates of attorneys from the same law firm, Gibson Dunn, to be
12   relevant. There, the court approved rates of $950 for a partner with 37 years of experience
13   and numerous awards, $700 for a ten-year associate, and $450 for a three-year associate.
14   2016 WL 6871280, at *4–*5 (reducing from counsel’s initial requests of $1,125 for a 37-
15   year partner, $770 for a ten-year associate, and $625 for a three-year associate). The Court
16   has also considered Defendants’ proffered 2018 Rate Report insofar as it documents
17   Southern District rates, although these figures refer to rates from 2011 to 2015 and are
18   somewhat dated. See Camacho, 523 F.3d at 981 (“in determining the prevailing market
19   rate a [] court abuses its discretion to the extent it relies on cases decided years before the
20   attorneys actually rendered their services.”). The Court has also considered recent fee
21   awards in the Southern District. See Moreno, 534 F.3d at 1115 (“judges can certainly
22   consider the fees awarded by other judges in the same locality in similar cases”); see, e.g.,
23   San Diego Comic Convention v. Dan Farr Productions, No. 14cv1865-AJB-JMA, 2019
24   WL 1599188, at *13–*14 (S.D. Cal. Apr. 15, 2019) (in a complex, well-known trademark
25   infringement case, finding reasonable the hourly rates of $760 for partners with 28–29
26   years of experience, $685 for a partner with 14 years of experience, $585 for attorney with
27   16 years of experience, $545 for an associate with 5 years of experience, from a Top 100
28   law firm), attorney fees aff’d by 807 F. App’x 674 (9th Cir. Apr. 20, 2020); Kikkert v.
     Berryhill, No. 14cv1725-MMA-JMA, 2018 WL 3617268, at *2, *2 n.1 (S.D. Cal. July 30,

                                                   11
                                                                                3:19-cv-1713-BAS-AHG
         Case 3:20-cv-03792-WHA Document 73 Filed 02/09/21 Page 14 of 22

 Case 3:19-cv-01713-BAS-AHG Document 40 Filed 02/05/21 PageID.1048 Page 12 of 20

 1   2018) (an unopposed fee motion after a successful social security appeal, finding de facto
 2   hourly rate of $943 reasonable, citing other decisions in the district approving rates from
 3   $656 to $886); Medina v. Metropolitan Interpreters & Translators, Inc., 139 F. Supp. 3d
 4   1170, 1179 (S.D. Cal. 2015) (in a consolidated employment case, finding $850 for a partner
 5   with 38 years of experience, $625 for a partner with 17 years of experience, and $295 for
 6   an associate with 3 years of experience was reasonable); Makaeff, 2015 WL 1579000, at
 7   *4–*5 (in a complex class action with a successful anti-SLAPP motion, finding reasonable
 8   the rates of $250 to $440 for associates and $600 to $825 for partners).
 9         The Court has also considered the complexity of the legal issues at stake and the
10   reputation and experience of counsel. See FlowRider Surf, 2020 WL 5645331, at *3–*4.
11   Although the issue of defamation is not complex, the posture of this litigation demonstrates
12   that the stakes were high. This case was brought by a competing media outlet and has
13   achieved a high degree of publicity. Defendants had a great incentive to hire the most
14   experienced and qualified counsel available to protect their reputation. Defendants’ counsel
15   have a strong reputation for expertise in First Amendment issues and in high-stakes
16   litigation. See ECF No. 35-3 (noting Mr. Boutrous’s credentials, including numerous
17   awards, his experience arguing “more than 100 appeals, including before the Supreme
18   Court of the United States, 12 different federal circuit courts of appeals, nine different state
19   supreme courts and a multitude of other appellate and trial courts in complex civil,
20   constitutional and criminal matters[,]” and his success in representing the prevailing parties
21   in three recent, high-stakes Supreme Court cases); ECF No. 35-4 (noting Mr. Edelman’s
22   credentials, including numerous awards and accolades, and his success in several high-
23   stakes, complex, multi-week jury trials); ECF No. 35-5 (noting Mr. Bach’s credentials,
24   including being awarded “2020 Litigator of the Week,” and listing his numerous successful
25   high-stakes case outcomes). The Court also relies on its own knowledge of and familiarity
26   with rates in the relevant community. See PLCM Group v. Drexler, 997 P.2d 511, 519 (Cal.
27   2000) (“The value of legal services performed in a case is a matter in which the trial court
28   has its own expertise.”).
           Based on all of this information, the Court finds that reasonable rates for comparable

                                                   12
                                                                                 3:19-cv-1713-BAS-AHG
         Case 3:20-cv-03792-WHA Document 73 Filed 02/09/21 Page 15 of 22

 Case 3:19-cv-01713-BAS-AHG Document 40 Filed 02/05/21 PageID.1049 Page 13 of 20

 1   work in San Diego are not as high as Defendants assert, but not as low as Plaintiff suggests.
 2   The Court finds that reasonable rates in San Diego for attorneys of comparable skill,
 3   experience, and reputation are as follows: $1,150 for Mr. Boutrous, $1,050 for
 4   Mr. Edelman, $720 for Mr. Bach, $470 for Ms. Moshell, and $470 for Mr. Rubin.5
 5                       b.     Paralegals
 6         Defendants also seek fees for two paralegals. ECF No. 35-1 at 17. The paralegals
 7   are “Lolita Gadberry, a paralegal with 35 years of experience with a standard hourly rate
 8   of $460 in 2019 and $480 in 2020, and Duke Amponsah, a paralegal with over twenty years
 9   of experience with a standard hourly rate of $480 in 2020.” Id. Defendants rely on the same
10   cases and information to support the reasonable rate for their paralegals. Plaintiff argues
11   that Defendants have not met their burden as to the paralegal and researcher fees, because
12   they presented no evidence of prevailing rates in the relevant community. ECF No. 37 at
13   12. Plaintiff also points to two cases from the Southern District, in which the courts denied
14   paralegal fees because insufficient facts were presented. Id. (citing Zest IP Holdings, LLC
15   v. Implant Direct Mfg., LLC, No. 10cv0541-GPC-WVG, 2014 WL 6851612, at *6 (S.D.
16   Cal. Dec. 3, 2014) and Brighton Collectibles, 2014 WL 5438532, at *5).
17         The 2018 Rates Report attached to the motion includes paralegal rates in the
18   Southern District from 2011 to 2014. ECF No. 35-11. The range of these rates varies widely
19   from $50 to $305. ECF No. 35-11 at 73, 118, 167–69, 185–87, 197–98, 200–01, 212, 214–
20   16, 258, 261–62, 313–14, 324, 356. Courts in the Southern District have recently approved
21   paralegal fees in the middle of this range. See, e.g., Aispuro v. Ford Motor Co., No.
22   18cv2045-DMS-KSC, 2020 U.S. Dist. LEXIS 142806, at *11 (S.D. Cal. Aug. 10, 2020)
23   ($200); James Holcomb & Rotoco, Inc. v. BMW of N. Am., LLC, No. 18cv475-JM-BGS,
24
25
26
     5
       Though Defendants separately list rates for work done in 2019 and in 2020 (see ECF No.
27   35-2 at 5–6), the Court has determined that the current rates listed above are reasonable,
28   without a distinction regarding the year the work was completed. See Gates, 987 F.2d at
     1406 (finding that “district courts have the discretion to compensate prevailing parties for
     any delay in the receipt of fees by awarding fees at current rather than historic rates in order
     to adjust for inflation and loss of the use funds.”).
                                                   13
                                                                                 3:19-cv-1713-BAS-AHG
          Case 3:20-cv-03792-WHA Document 73 Filed 02/09/21 Page 16 of 22

 Case 3:19-cv-01713-BAS-AHG Document 40 Filed 02/05/21 PageID.1050 Page 14 of 20

 1   2020 U.S. Dist. LEXIS 26094, at *15–*16 (S.D. Cal. Feb. 14, 2020) ($100); Puccio v.
 2   Love, No. 16cv2890-W-BGS, 2020 WL 434481, at *4 (S.D. Cal. Jan. 28, 2020) ($195);
 3   San Diego Comic Convention, 2019 WL 1599188, at *15 ($290); Lewis v. County of San
 4   Diego, No. 13cv2818-H-JMA, 2017 WL 6326972, at *12–*13 (S.D. Cal. Dec. 11, 2017)
 5   ($100 and $200).
 6          Based on its judgment and extensive experience in the Southern District, its thorough
 7   review of the parties’ submissions regarding paralegal fees, and its independent review of
 8   recent paralegal fee awards in the district, the Court finds that, in light of her 35 years of
 9   experience, $280 is a reasonable paralegal fee for Ms. Gadberry and, in light of his 20 years
10   of experience, $265 is a reasonable paralegal fee for Mr. Amponsah.
11                       c.    Researchers
12          Defendants also seek fees for two researchers, Erin Kurinsky and Carla Jones, who
13   charge a standard hourly rate of $270. ECF No. 35-1 at 17. With respect to the researchers,
14   the Court finds that Defendants have failed to produce satisfactory evidence to support the
15   requested rates. Defendants offer no information or documentation justifying the rates for
16   Ms. Kurinsky or Ms. Jones, such as a curriculum vitae, resume, or description of their
17   educational background or work experience. See ECF No. 35-1 at 17. “In the absence of
18   any evidence as to the background and experience of the [researchers], the Court is unable
19   to determine the prevailing rate.” Makaeff, 2015 WL 1579000, at *5. Because Defendants
20   have failed to carry their burden to demonstrate that the researchers’ hourly rates are
21   reasonable, the Court denies their request for researcher fees. See cf. Garrison, 2019 WL
22   5684401, at *4; Zest IP Holdings, 2014 WL 6851612, at *6.
23                       d.    Summary
24          In sum, the Court concludes that reasonable rates in this district for those of
25   comparable skill, experience, and reputation are as follows: $1,150 for Mr. Boutrous,
26   $1,050 for Mr. Edelman, $720 for Mr. Bach, $470 for Ms. Moshell, $470 for Mr. Rubin,
27   $280 for Ms. Gadberry, and $265 for Mr. Amponsah. The Court denies Defendants’ request
28   for fees for researchers Erin Kurinsky and Carla Jones.
     //

                                                  14
                                                                                3:19-cv-1713-BAS-AHG
        Case 3:20-cv-03792-WHA Document 73 Filed 02/09/21 Page 17 of 22

 Case 3:19-cv-01713-BAS-AHG Document 40 Filed 02/05/21 PageID.1051 Page 15 of 20

 1                2.    Reasonable Hours Expended
 2         The party seeking fees bears the “burden of establishing entitlement to an award and
 3   documenting the appropriate hours expended and hourly rates.” Computer Xpress, Inc. v.
 4   Jackson, 113 Cal. Rptr. 2d 625, 649 (Ct. App. 2001) (internal quotation marks and citation
 5   omitted). Although “it is not necessary to provide detailed billing timesheets to support an
 6   award of attorney fees under the lodestar method,” Concepcion v. Amscan Holdings, Inc.,
 7   168 Cal. Rptr. 3d 40, 53 (Ct. App. 2014), the “evidence should allow the court to consider
 8   whether the case was overstaffed, how much time the attorneys spent on particular claims
 9   and whether the hours were reasonably expended.” Christian Research Inst., 81 Cal. Rptr.
10   3d at 870. To that end, the Court may require a prevailing party to produce records
11   sufficient to provide “a proper basis for determining how much time was spent on particular
12   claims.” Computer Xpress, 113 Cal. Rptr. 2d at 649 (internal quotation marks and citation
13   omitted). The Court should exclude hours “‘that are excessive, redundant, or otherwise
14   unnecessary.’” McCown, 565 F.3d at 1102 (quoting Hensley, 461 U.S. at 434).
15         Here, Defendants seek an award for 384.28 hours. ECF No. 38-1 at 5. This includes
16   time spent analyzing Plaintiff’s complaint and discussing initial strategy; researching and
17   drafting the anti-SLAPP Motion and supporting documents; responding to Plaintiff’s
18   opposition brief and evidentiary submission; responding to Plaintiff’s ex parte Application
19   to Supplement the Record; preparing for and attending the motion hearing; and researching
20   and drafting the attorney fees motion, reply, and supporting documents. ECF No. 35-1 at
21   13, ECF No. 35-2 at 8–22; ECF No. 38-1 at 3–4.
22         Plaintiff contends that the hours requested are excessive. ECF No. 37 at 13. First,
23   Plaintiff contends that Mr. Edelman’s and Mr. Boutrous’s hours should be reduced, or
24   Mr. Edelman’s hours completely excluded, because hiring two renowned partners was
25   redundant and unnecessary. Id. at 14. Second, Plaintiff contends that Defendants
26   overstaffed this case and used it as a training opportunity. Id. at 14–15. Third, Plaintiff
27   contends that the anti-SLAPP fee provision only applies to motion to strike, and not the
28   entire action. Id. at 15. Fourth, Plaintiff asserts that Defendants should not recover for
     ministerial or administrative tasks. Id. at 16. The Court will address these challenges in

                                                 15
                                                                              3:19-cv-1713-BAS-AHG
        Case 3:20-cv-03792-WHA Document 73 Filed 02/09/21 Page 18 of 22

 Case 3:19-cv-01713-BAS-AHG Document 40 Filed 02/05/21 PageID.1052 Page 16 of 20

 1   turn.
 2                       a.     Whether Fees Beyond the Anti-SLAPP Motion should be
 3                              Considered
 4           As a threshold issue, the Court will examine whether Defendants’ request for
 5   attorney fees should be limited to those fees directly related to the anti-SLAPP motion.
 6   Plaintiff cites three cases in support of its argument: S. B. Beach Props. v. Berti, 138 P.3d
 7   713, 717 (Cal. 2006); Lafayette Morehouse, Inc. v. Chronicle Publ’g Co., 46 Cal. Rptr. 2d
 8   542, 544–45 (Ct. App. 1995), and Christian Research Inst., 81 Cal. Rptr. 3d at 872–74.
 9   ECF No. 37 at 15. In Lafeyette Morehouse, the court reversed the fee award because the
10   trial court awarded fees for work other than on the anti-SLAPP motion. However, Lafayette
11   Morehouse was decided prior to the 1997 amendment of section 425.16, which mandated
12   the statute be construed broadly. See CAL. CIV. CODE § 425.16; see also Metabolife, 213 F.
13   Supp. 2d at 1222–24 (discussing Lafayette Morehouse after the 1997 amendment of
14   § 425.16). In addition, the Lafayette Morehouse court reduced fees to those directly related
15   to the anti-SLAPP motion because the motion concerned only one of seven causes of
16   action. 46 Cal. Rptr. 2d at 545 (referring to 44 Cal. Rptr. 2d. 46 (Ct. App. 1995)). Plaintiff’s
17   references to Christian Research Institute and S. B. Beach Properties are likewise
18   unpersuasive. In Christian Research Institute, the court affirmed the trial court’s reductions
19   to the requested 600 hours, not based on counsel working on non-anti-SLAPP filings, but
20   because the case was vastly overstaffed for a simple motion and the billing entries were
21   vague. 81 Cal. Rptr. 3d at 874. In S. B. Beach Properties, the court affirmed the trial court’s
22   denial of defendants’ fee motion, because they were seeking fees for an anti-SLAPP motion
23   they never filed—the plaintiff voluntarily dismissed the case the day before they planned
24   to file the anti-SLAPP motion. 138 P.3d at 715, 717–18.
25           In this case, “granting the special motion to strike effectively dismissed all of
26   plaintiff[’s] claims against defendant[s]. Thus, the entire lawsuit here is subject to the anti-
27   SLAPP motion and, therefore, all attorney[] fees and costs expended in this case ‘occurred
28   in the context of, and were inextricably intertwined with, the anti-SLAPP motion.’”
     Zwebner v. Coughlin, No. 05cv1263-JAH-AJB, 2006 WL 8455423, at *2 (S.D. Cal. Jan.

                                                   16
                                                                                 3:19-cv-1713-BAS-AHG
        Case 3:20-cv-03792-WHA Document 73 Filed 02/09/21 Page 19 of 22

 Case 3:19-cv-01713-BAS-AHG Document 40 Filed 02/05/21 PageID.1053 Page 17 of 20

 1   24, 2006) (quoting Metabolife, 213 F. Supp. 2d at 1223). Thus, as in Metabolife and
 2   Zwebner, “[a]ll of [Defendant]’s attorney fees and expenses were in incurred in connection
 3   with the anti-SLAPP motion.” Metabolife, 213 F. Supp. 2d at 1223 (internal quotation
 4   marks omitted). Accordingly, the Court finds Plaintiff’s initial argument unavailing, and
 5   will consider all of the requested hours, not just the hours spent preparing the anti-SLAPP
 6   motion.
 7                       b.    Overstaffing
 8         Regarding the use of multiple attorneys, the Ninth Circuit has recognized that “‘the
 9   participation of more than one attorney does not necessarily constitute an unnecessary
10   duplication of effort.’” McGrath v. County of Nevada, 67 F.3d 248, 255 (9th Cir. 1995)
11   (quoting Kim v. Fujikawa, 871 F.2d 1427, 1435 n.9 (9th Cir. 1989). Instead, “[a] reduction
12   of fees is warranted only if the attorneys are unreasonably doing the same work. An award
13   for time spent by two or more attorneys is proper as long as it reflects the distinct
14   contribution of each lawyer to the case and the customary practice of multiple-lawyer
15   litigation.” Noyes v. Grossmont Union High Sch. Dist., 331 F. Supp. 2d 1233, 1250 (S.D.
16   Cal. 2004) (emphasis in original) (internal quotations omitted).
17         Thus, the Court is not persuaded that Defendants should have been limited to one
18   partner. See, e.g., Hammett v. Sherman, No. 19cv605-JLS-AHG, 2020 U.S. Dist. LEXIS
19   49793, at *82 (S.D. Cal. Mar. 23, 2020) (approving anti-SLAPP fees for two partners with
20   over 30 years of experience); Zwebner, 2006 WL 8455423, at *3 n.2 (noting approval of
21   the use of five attorneys in anti-SLAPP case). Similarly, the Court is not persuaded that the
22   pyramid law firm model of having associates complete work that is then reviewed by
23   partners, without more, is a reason to reduce hours. Cf. Moreno, 534 F.3d at 1114–15, 1114
24   n.2 (discussing various law firm models and concluding that it was error for the district
25   court to speculate “that other firms could have staffed the case differently”).
26         However, the Court finds that some of the time spent was duplicative. “[C]ounsel
27   should not bill for attending the same meetings, internal communications, and
28   communicating with each other, as such time is unnecessary.” Salgado v. T-Mobile USA,
     Inc., No. 17cv339-JLT, 2020 WL 3127931, at *21–*22 (E.D. Cal. June 12, 2020). Courts

                                                  17
                                                                               3:19-cv-1713-BAS-AHG
         Case 3:20-cv-03792-WHA Document 73 Filed 02/09/21 Page 20 of 22

 Case 3:19-cv-01713-BAS-AHG Document 40 Filed 02/05/21 PageID.1054 Page 18 of 20

 1   have “reduced fee awards for time spent in ‘interoffice conferences’ or other internal
 2   communications.” Id.; Mogck v. Unum Life Ins. Co. of Am., 289 F. Supp. 2d 1181, 1194–
 3   95 (S.D. Cal. 2003). Here, Plaintiff points out many examples of internal communications
 4   between co-counsel, totaling approximately 19.6 hours. ECF No. 37-1 at 4–5. Accordingly,
 5   while the Court recognizes the value of coordination between co-counsel, the Court
 6   believes a 5%6 reduction to the requested fees is appropriate, to more accurately reflect the
 7   time billed. See Moreno, 534 F.3d at 1112 (explaining that the “court can impose a small
 8   reduction, no greater than 10 percent—a ‘haircut’—based on its exercise of discretion and
 9   without a more specific explanation”); see also Klein v. Gordon, No. 8:17-cv-00123-AB-
10   JPRx, 2019 WL 1751839, at *4 (C.D. Cal. Feb. 12, 2019) (exercising discretion to impose
11   a ten percent “haircut” reduction for clerical work, conferences calls, conversations
12   amongst co-counsel, and preparation of submissions).
13                       c.      Ministerial or Administrative Tasks
14         “[P]urely clerical or secretarial tasks should not be billed at a paralegal [or lawyer’s]
15   rate, regardless of who performs them.” Missouri v. Jenkins, 491 U.S. 274, 288 n.10 (1989)
16   (noting that “[i]t is appropriate to distinguish between legal work, in the strict sense, and
17   investigation, clerical work, compilation of facts and statistics and other work which can
18   often be accomplished by non-lawyers but which a lawyer may do because he has no other
19   help available”); Lewis, 2017 WL 6326972, at *8 (“A fee award should not include time
20   spent on clerical matters, whether billed at an attorney’s or paralegal’s hourly rate”). Thus,
21   courts have discounted billing entries for “clerical tasks.” Nadarajah v. Holder, 569 F.3d
22   906, 921 (9th Cir. 2009).
23         Plaintiff identified three entries that it labels ministerial. The first, from
24   May 17, 2020, where Ms. Moshell corresponded with the court reporter about the hearing
25   transcript, is already subsumed in the Court’s earlier reduction for interoffice
26
27
     6
28     In recognition of the value of coordination between co-counsel, and in the interest of
     transparent calculations, the Court exercises its discretion to reduce the 384.28 requested
     hours by 5% (i.e., 19.2 hours) instead of excluding the approximately 19.6 hours identified
     by Plaintiff.
                                                  18
                                                                                3:19-cv-1713-BAS-AHG
        Case 3:20-cv-03792-WHA Document 73 Filed 02/09/21 Page 21 of 22

 Case 3:19-cv-01713-BAS-AHG Document 40 Filed 02/05/21 PageID.1055 Page 19 of 20

 1   communication, since the same entry includes her speaking with Mr. Boutrous and Mr.
 2   Bach. Compare ECF No. 37-1 at 9 with id. at 7. As to the second, the Court does not agree
 3   that finalizing a stipulation is ministerial, and will not exclude that entry. ECF No. 37-1
 4   at 9. However, the Court does agree with Plaintiff that the time spent “research[ing] court
 5   reporting and hearing transcription” is ministerial, and will exclude 0.3 hours from
 6   Ms. Moshell’s total accordingly. ECF No. 37-1 at 9.
 7                        d.    Summary
 8         Using the Court’s judgment and experience, and upon a thorough review of the hours
 9   expended in this case, in light of the case’s complexity and procedural history, the
10   remaining billing entries and total hours billed are appropriate. See Moreno, 534 F.3d at
11   1112 (“By and large, the court should defer to the winning lawyer’s professional judgment
12   as to how much time he was required to spend on the case; after all, he won, and might not
13   have, had he been more of a slacker.”).
14         In sum, Defendants’ requested 384.28 hours are reduced to 363.1 as follows: Mr.
15   Boutrous’s hours are reduced from 56.4 to 53.5; Mr. Edelman’s hours are reduced from
16   20.1 to 19.1; Mr. Bach’s hours are reduced from 137.5 to 130.6; Ms. Moshell’s hours are
17   reduced from 134.9 to 128.2 and then to 127.9; Mr. Rubin’s hours are reduced from 16.6
18   to 15.8; Ms. Gadberry’s hours are reduced from 15.7 to 14.9; Mr. Amponsah’s hours are
19   reduced from 1.4 to 1.3; Ms. Kurinsky’s hours are reduced from 1.58 to 0; and Ms. Jones’s
20   hours are reduced from 0.1 to 0.
21         D.     Costs
22         Defendants request costs in the amount of $10,724.36. ECF No. 35-2 at 24–26; ECF
23   No. 38-1 at 6–7. These costs include transcript costs, research costs, photocopying costs,
24   process server costs, document retrieval service costs, and courier costs. Id. Plaintiff does
25   not contend that Defendants’ requested costs should be reduced. Compare ECF No. 35-2
26   at 26 (Defendants initially requested $9,706.28 in costs) with ECF No. 37 at 17 (Plaintiffs
27   listed $9,706.28 as a “reasonable [] rate” for initial costs).
28         Attorneys charging “such expenses to paying clients separate from their hourly rates,
     [] is consistent with the Court’s experience, as well as prior orders in this District

                                                    19
                                                                               3:19-cv-1713-BAS-AHG
         Case 3:20-cv-03792-WHA Document 73 Filed 02/09/21 Page 22 of 22

 Case 3:19-cv-01713-BAS-AHG Document 40 Filed 02/05/21 PageID.1056 Page 20 of 20

 1   addressing the issue of awardable non-statutory costs.” See Smith, 2020 WL 6055147, at
 2   *12 (collecting cases from the Southern District which approved costs such as: copying
 3   fees, courier and messenger fees, mailing charges, legal research fees, electronic research
 4   costs, telephone charges, filing fees, and court reporter fees). Accordingly, the Court finds
 5   the $10,724.36 in costs included7 by Defendants as part of their fee request reasonable.
 6   IV.   CONCLUSION
 7         For the reasons set forth above, the Court GRANTS IN PART and DENIES IN
 8   PART Defendants’ Motion for Attorney Fees. ECF No. 35. The Court awards Defendants
 9   fees in the amount of $247,667.50 representing 53.5 hours billed by Mr. Boutrous at
10   $1,150 per hour, 19.1 hours billed by Mr. Edelman at $1,050 per hour, 130.6 hours billed
11   by Mr. Bach at $720 per hour, 127.9 hours billed by Ms. Moshell at $470 per hour,
12   15.8 hours billed by Mr. Rubin at $470 per hour, 14.9 hours billed by Ms. Gadberry at $280
13   per hour, and 1.3 hours billed by Mr. Amponsah at $265 per hour, and costs in the amount
14   of $10,724.36.
15         As explained by District Judge Bashant in her order granting Defendants’ anti-
16   SLAPP motion: “[a]fter Defendants’ motion for attorney fees is resolved, the Court will
17   instruct the Clerk to close this case.” ECF No. 30 at 17.
18
           IT IS SO ORDERED.
19
     Dated: February 5, 2021
20
21
22
23
24
25
26
27   7
      Both Federal Rule of Civil Procedure Rule 54(d) and this district’s Civil Local Rule 54.1,
28   requiring a bill of costs, are based on an entry of judgment, which has not yet occurred
     here. See ECF No. 30 at 17; ECF No. 12 n.2; see also James Holcomb & Rotoco, Inc., 2020
     U.S. Dist. LEXIS 26094, at *25–*27 (rejecting argument that prevailing party is not
     entitled to costs because they failed to submit a bill of costs).
                                                  20
                                                                               3:19-cv-1713-BAS-AHG
